UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 2 (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-00035 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ There were 10,595,312,000 shares of common stock with a par value of $0.06 per share outstanding at May 4, 2012. Explanatory Note This amendment (Form 10-Q/A, Amendment No. 2) is being provided for the purpose of including Exhibits 31(a) and 31(b), Certifications Pursuant to Rules 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as amended, with our Form 10-Q/A, Amendment No. 1 that was filed on May 9, 2012.Our Form 10-Q/A, Amendment No. 1 included an amended Exhibit 99(a) - Financial Measures That Supplement Generally Accepted Accounting Principles, originally filed on May 4, 2012 with our Form 10-Q for the period ended March 31, 2012.As a result of a technical error, the Exhibit 99(a) furnished in the Form 10-Q as originally filed was erroneously truncated and missing the last two pages of the exhibit.We have included in this Amendment No. 2 Exhibit 99(a) in its entirety and Exhibits 31(a) and 31(b) dated as of the date hereof. No other changes have been made to the Form 10-Q or the Form 10-Q/A, Amendment No. 1.This Form 10-Q/A, Amendment No. 2 does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any other disclosures made in the Form 10-Q. Item 6. Exhibits. Exhibit 31(a) Certification Pursuant to Rules 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as Amended. Exhibit 31(b) Certification Pursuant to Rules 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as Amended. Exhibit 99(a) Financial Measures That Supplement Generally Accepted Accounting Principles. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. General Electric Company (Registrant) May 23, 2012 /s/ Jamie S. Miller Date Jamie S. Miller Vice President and Controller Duly Authorized Officer and Principal Accounting Officer
